FILED
                            NOT FOR PUBLICATION                                 AUG 06 2012

                                                                            MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ARMAN FATIMAH, et al.,                            No. 08-71770

              Petitioner,                         Agency Nos. A079-263-871
                                                              A079-263-872
  v.                                                          A079-263-873
                                                              A079-263-874
ERIC H. HOLDER, Jr.,                              MEMORANDUM*
Attorney General of the United States,

              Respondent.


                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2012**
                             San Francisco, California

Before: PAEZ and BYBEE, Circuit Judges, and VANCE, Chief District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Sarah S. Vance, Chief District Judge for the United
States District Court for the Eastern District of Louisiana, sitting by designation.
      Arman Fatimah, an ethnic Chinese Christian and a native and citizen of

Indonesia, seeks review of the order of the Board of Immigration Appeals (“BIA”)

that dismissed his appeal from an immigration judge’s denial of his application for

asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the

agency’s factual findings for substantial evidence. Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the BIA’s determination that Fatimah’s

showing of schoolyard altercations, a confrontation with Indonesian Muslims

dispersed by his uncle, and a robbery in which a native Indonesian cut him with a

knife did not rise to the level of past persecution on account of a protected ground.

See Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009). Further, substantial

evidence supports the BIA’s determination that Fatimah’s fear of future

persecution is not objectively reasonable. Fatimah did not challenge the

administrative finding that he failed to show a pattern or practice of persecution

against ethnic Chinese and/or Christians in Indonesia. Even under a disfavored

group analysis, Fatimah failed to show sufficient individualized risk to establish a

well-founded fear of future persecution. See id. at 977-79; cf. Sael v. Ashcroft, 386

F.3d 922, 927-29 (9th Cir. 2004).


                                          2
      Finally, the petitioner abandoned his CAT claim because he did not support

his claim with argument. Husyev v. Mukasey, 528 F.3d 1172, 1183 (9th Cir. 2008);

Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996).

      PETITION FOR REVIEW DENIED.




                                        3